                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LYNEE BONEY,                                                CIVIL ACTION

        Plaintiff,
                                                             NO. 19-2309-KSM
        v.

 MYDOC URGENT CARE,

        Defendant.


                                           ORDER

       AND NOW this 31st day of March, 2020, it is ORDERED that the defendant Motion

to Dismiss or in the Alternative, for Summary Judgment (Doc. No. 9) is DENIED. The

defendant may renew its motion after additional discovery.

       The defendant shall answer the complaint within 14 days.

IT IS SO ORDERED.



                                                   /s/KAREN SPENCER MARSTON
                                                   ______________________________
                                                   KAREN SPENCER MARSTON, J.
